Name: Commission Regulation (EEC) No 2562/78 of 30 October 1978 providing for the grant of private storage aid fixed in advance at a standard rate in respect of hindquarters of beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 78 Official Journal of the European Communities No L 307/47 COMMISSION REGULATION (EEC) No 2562/78 of 30 October 1978 providing (or the grant of private storage aid fixed in advance at a standard rate in respect of hindquarters of beef private storage aid for beef and veal (7), and in parti ­ cular those relating to the security ; whereas, in addi ­ tion , the consequences of putting too small a quantity into storage and of prematurely removing the meat from storage should be specified ; whereas Article 3 of Council Regulation (EEC) No 989/68 of 15 July 1968 laying down general rules for granting private storage aid for beef and veal (8), as amended by Regulation (EEC) No 428/77 (9), provides that if the market situation so requires, the period of storage may be curtailed or extended ; whereas it is therefore appropriate that, in addition to the amounts of aid granted for a specific storage period, amounts to be added or reduced in the event of that period being extended or curtailed should also be fixed ; Whereas, in order to prevent the financing of normal private storage, it appears desirable to fix high minimum quantities ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by Regulation (EEC) No 425/77 (2), and in particular Arti ­ cles 6 (5) (b) and 8 (2) thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 976/78 (4), and in particular Articles 4 (3) and 5 thereof, Whereas Article 6 (3) of Regulation (EEC) No 805/68 provides that intervention measures are to be taken for the whole of the Community when the price for adult bovine animals, recorded on representative Commu ­ nity markets in accordance with Article 12 (6) of that Regulation , is lower than the intervention price ; whereas at present that condition is fulfilled ; Whereas, in view of the different price trends at present obtaining in the various Member States and in particular the seasonal difficulties on the market in hindquarters, private storage aid should be granted in respect of hindquarters of adult bovine animals ; Whereas provision should be made to ensure that the animals whose hindquarters are involved be slaught ­ ered exclusively in slaughterhouses which are approved and supervised in accordance with the provi ­ sions of Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (5), as last amended by Directive 75/379/EEC (6) ; Whereas, in order to facilitate storage operations, it would be advisable to adapt some of the conditions set out in Commission Regulation (EEC) No 1071 /68 of 25 July 1968 laying down detailed rules for granting Whereas provision should be made for the possibility of reducing the storage period where meat removed from storage is intended for export ; whereas proof that the meat has been exported must be supplied as in the case of refunds, in according with Commission Regulation (EEC) No 192/75 of 17 January 1975 laying down detailed rules for the application of export refunds in respect of agricultural products ( 10), as last amended by Regulation (EEC) No 1633/77 (n) ; Whereas Regulation (EEC) No 878/77 lays down that, as regards the effects on the rights and obligations existing at the time a representative rate is altered, the provision of Council Regulation (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementa ­ tion of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy ( ,2) relating to the alteration of the relationship between the parity of the currency of a Member State and the value of the unit of account is to apply ; whereas, however, under Article 4 (3) of Regulation (EEC) No 878/77, the latter provision may be waived ; (!) OJ No L 148 , 28 . 6 . 1968, p. 24. (2 ) OJ No L 61 , 5. 3 . 1977, p. 1 . O OJ No L 106, 29 . 4. 1977, p. 27 . (4 ) OJ No L 125, 13 . 5 . 1978 , p. 32. (7) OJ No L 180, 26 . 7. 1968 , p. 19 . O OJ No L 169, 18 . 7. 1968 , p. 10 . (9) OJ No L 61 , 5 . 3 . 1977, p . 17. (&lt; °) OJ No L 25, 31 . 1 . 1975, p. 1 . (") OJ No L 181 , 21 . 7 . 1977, p . 33 . (&gt; 2 ) OJ No L 188, 1 . 8 . 1968 , p . 1 .(') OJ No L 172, 3 . 7 . 1975, p. 17 . (5) OJ No L 121 , 29 . 7 . 1964, p. 2012/64. No L 307/48 Official Journal of the European Communities 1 . 11 . 78 Whereas the conversion rate to be used for fixing the amount of aid in national currency should be the representative rate applicable on the day the storage contract was concluded ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . Applications may be submitted, between 6 November and 15 December 1978 , for aid for the private storage of hindquarters of adult bovine animals. The amounts of this aid, by tonne, excluding pack ­ aging, are fixed in the Annex hereto. If the quantities in respect of which contracts have been applied for or the market situation make it advis ­ able, the deadline for the submission of applications may be changed . 2. The amount of aid shall be adjusted if the period of storage is extended or reduced . The supplements per month and deductions per diem are fixed in the fourth and fifth columns of the Annex hereto. 3 . Subject to the provisions of this Regulation , the provisions of Regulation (EEC) No 1071 /68 shall apply. Article 2 1 . Only meat produced in accordance with the provisions of Article 3 ( 1A) (a) to (e) of Council Direc ­ tive 64/433/EEC shall be eligible for private storage aid . 2 . For the purposes of this Regulation , hindquarters shall mean the rear part of a half carcase comprising all the bones and the thigh and sirloin , with a minimum of three and a maximum of eight whole or cut ribs, with the shin and with or without the thin flank. Article 3 1 . The minimum quantity per contract shall be 30 tonnes. 2. Placing in storage must be carried out within 30 days of the date of conclusion of the contract . The storage period shall commence on the day on which placing is completed . 3 . By way of derogation from Article 2 (2) of Regu ­ lation (EEC) No 1071 /68 , only products derived from animals slaughtered in the Community not more than 10 days previously shall be eligible for private storage aid . Article 4 1 . The contractor may, before placing them in store, bone all or part of the product referred to in the Annex, provided that all the meat resulting from such boning operations is placed in store . 2 . For the purposes of this Regulation , 100 kilo ­ grams of unboned meat shall be equal to 77 kilograms of boned meat. Article 5 1 . Where the quantity placed in storage is less than the quantity in respect of which the contract was concluded and : (a) represents at least 85 % of that quantity, expressed as bone in meat, the amount of private storage aid shall be reduced proportionately ; (b) represents less than 85 % of that quantity, expressed as bone in meat, private storage aid shall not be paid. 2. Where the quantity placed in storage exceeds the quantity in respect of which the contract was concluded, aid shall not be granted for the quantity corresponding to the difference between that placed in storage and that specified in the contract. Article 6 1 . The storage period shall be, on application by the storer, to be submitted at the time of his offer, either five or six months. 2 . Entitlement to payment of the aid shall be esta ­ blished only if all the meat has remained in storage throughout the storage period . 3 . On the expiry of a storage period of three months, the contracting party may withdraw from store all or part of the quantity of meat under contract, subject to a minimum of 10 tonnes, provided that it is exported within 10 working days of the date of its removal from storage. In this case, the amount of aid shall be reduced, in accordance with Article 1 (2), the day of removal from storage being the last day of storage . The contracting party shall inform the intervention agency at least two working days before the commencement of removal operations, stating the quantities which he intends to export. 4 . In cases of export in accordance with paragraph 3 , the contracting party shall provide proof that the meat has left the Community's geographical territory or has been the subject of a delivery within the meaning of Article 3 of Regulation (EEC) No 192/75. This proof shall be provided as under the refund procedure . 1 . 11 . 78 Official Journal of the European Communities No L 307/49 Article 7 1 . The amount of the security shall be fixed at 100 units of account per tonne . 2. In the event of force majeure, the intervention agency shall decide on the measures which it deems necessary in view of the circumstances invoked . The intervention agency shall inform the Commission of each case of force majeure and of the measures taken in consequence . Article 8 The aid shall be paid, at the request of the party concerned, at the latest on the 15th day following that on which it is ascertained that the terms of the contract have been satisfied . Article 9 The representative rate to be used for the purposes of this Regulation shall be that applicable, in accordance with Regulation (EEC) No 878/77, on the day of conclusion of the contract . Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 October 1978 . &gt; For the Commission Finn GUNDELACH Vice-President ANNEX Products in respect of which aid is granted Amount of aid ( in units of account per tonne) for a storage period Amounts (in units of account per tonne) of five months of six months to be addedper month to be deducted per day Hindquarters, fresh or chilled, of adult bovine animals 500 530 30 1